Citation Nr: 0404302	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-13 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for prostate cancer claimed 
as a result of herbicide, radiation, asbestos, and chlorine 
gas exposure.

	
ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel




INTRODUCTION

The veteran had active service from March 1948 to March 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) that denied service 
connection for prostate cancer as a result of herbicide 
exposure.  The veteran has represented himself throughout 
this appeal.

The issue of the veteran's claim of entitlement to service 
connection for prostate cancer claimed as a result of 
herbicide, radiation, asbestos, and chlorine gas exposure is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans' Affairs (VA) 
will notify you if further action is required on your part.

The veteran has raised the issues of entitlement to service 
connection for arthritis and hearing loss disability in his 
substantive appeal to the Board.  This issues are referred to 
the RO for appropriate development.  


REMAND

The veteran asserts that his prostate cancer arose secondary 
to his exposure to a number of carcinogens in service, 
including herbicides, radiation, asbestos-lined hulls, 
chlorine gas, and diesel exhaust, while on naval vessels.  He 
also claims to suffer from the detrimental effects of snorkel 
use (submarine) during operations at sea.  The veteran should 
clarify where and when such exposure occurred so that this 
information may be verified.  

A November 1995 clinical summary conveys that C. A. Harmon, 
M.D., provided treatment for his prostate cancer.  In the 
January 2002 compensation application, the veteran stated 
that J. Daughtry, M.D., has treated him since 1995.  Clinical 
documentation of the cited treatment is not of record.  In 
reviewing a similar factual scenario, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VA 
should obtain all relevant VA and private treatment records 
that could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).

The veteran has advanced on appeal that his prostate cancer 
was precipitated by his exposure to various carcinogens in 
service.  The veteran has not been afforded a VA compensation 
examination.  Given the veteran's assertions, the Board finds 
that a VA compensation examination determining the 
etiological relationship, if any, between his prostate cancer 
and his alleged exposure to carcinogens would be helpful.  
The Court has held that the VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the VA 
is required to inform the veteran (1) of the information and 
evidence not of record that is necessary to substantiate his 
application, (2) the information and evidence that the VA 
will seek to provide, (3) the information and evidence that 
the veteran is expected to provide; and (4) notice that the 
veteran is to provide any evidence in his possession that 
pertains to the claim.  The Veterans Claims Assistance Act of 
2000 (VCAA) notice issued to the veteran is deficient.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the claim; (2) 
the information and evidence that the VA 
will seek to provide; (3) the information 
and evidence that the claimant is 
expected to provide; and (4) notice that 
the claimant is to provide any evidence 
in his or her possession that pertains to 
the claim.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  The RO should request that the 
veteran provide a statement clarifying 
the nature, location, and dates of his 
alleged exposure to herbicide, radiation, 
asbestos, chlorine gas, diesel exhaust, 
and the detrimental effects of snorkel 
use (submarine) during operations at sea.

3.  The RO should then contact the 
National Personnel Records Center and/or 
the appropriate service entity and 
request that the veteran's service 
personnel file (201 or equivalent) be 
forwarded for incorporation into the 
record.  

4.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
prostate cancer.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact C. A. 
Harmon, M.D.; J. Daughtry, M.D.; and all 
other identified health care providers 
and request that they forward copies of 
all available clinical documentation, 
which is not already of record, 
pertaining to treatment of the veteran 
for incorporation into the record.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

5.  The RO should then schedule the 
veteran for a VA compensation examination 
to determine the etiology of his prostate 
cancer.  The examiner should advance an 
opinion addressing the following 
questions:  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least likely as not (i.e., 
probability of 50 percent); or less 
likely than not (i.e., probability less 
than 50 percent) that his prostate cancer 
had its onset during active service; is 
etiologically-related to his alleged 
exposure to herbicide, radiation, 
asbestos, chlorine gas, diesel exhaust, 
or the detrimental effects of snorkel use 
(submarine) during operations at sea; or 
is in any other way causally related to 
active service?  Send the claims folder 
to the examiner for review.  The 
examination report should specifically 
state that such a review was conducted.

6.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for prostate cancer claimed as 
a result of herbicide, radiation, 
asbestos, and chlorine gas.  If the 
benefit sought on appeal remains denied, 
the veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




